Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed January 26, 2021 has been entered. Claims 1-10 and 21 are deleted. Claim 11 is amended. Now, Claims 11-20 are pending.

2.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20201107) is/are removed.

Allowable Subject Matter
3.	Claims 11-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Onai (US 2014 0339473)
x as a continuous phase and component (Y) having a refractive index RIy as a discontinuous phase homogeneously dispersed in the continuous phase, where |RIx-RIy| ≥ 0.01, preferably 0.0200 ≥ |RIx-RIy| ≥ 0.0100. ([0016]-[0034], [0059]-[0060], [0171] and [0175]) A suitable silicone composition is exemplified in Example 3. The composition can further contain silica (i.e., reflector particle). ([0156]) However, Onai does not teach or fairly suggest the presently claimed amount of reflector particle. Applicant’s argument in Remarks is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 30, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765